Citation Nr: 1129584	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1999 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's PTSD and assigned a 50 percent disability rating.  A Notice of Disagreement (NOD) was filed by the Veteran in September 2007 with regard to the initial disability rating assigned.  During the pendency of the claim, the Veteran moved, and the St. Petersburg, Florida, RO now has jurisdiction of the claims file.

In April 2010, the Board remanded this matter for further development.  The claims file has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, another remand is required before the claim can be properly adjudicated.  

In response to a November 2009 lay statement from the Veteran suggesting that his PTSD had worsened, the RO scheduled the Veteran for a VA examination in January 2010 at the Bay Pines VA Medical Center (VAMC).  The Veteran failed to appear for the January 2010 VA examination, as he refused to be examined at the Bay Pines VAMC.  The Veteran did not offer an explanation as to why he refused to attend the VA examination at the Bay Pines VAMC.  Therefore, in April 2010, the Board remanded the appeal for, in pertinent part, the Veteran to be rescheduled for another VA examination at the closest VA facility to him.  In January 2010, the AMC scheduled the Veteran for a VA psychiatric examination.  The Veteran again failed to report to the examination and did not provide an explanation for his absence.  However, in October 2010, the Veteran informed his VA social worker that he wanted to be rescheduled for this VA examination.  

Therefore, the Board is making one final attempt to have the Veteran scheduled for a VA examination to assess the current severity of his service-connected PTSD.  The Board reminds the Veteran that while VA has a duty to assist him in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The result of not appearing for the scheduled VA examination will be that his disability is rated based on the remaining evidence of record.  38 C.F.R. § 3.655(b) (2010).

Finally, the most recent treatment records from the VA Medical Center (VAMC) are dated from March 2010.  Since the appeal is being remanded, all pertinent treatment records since March 2010 should also be obtained and added to the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records since March 2010 that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Afford the Veteran an opportunity to identify any additional clinical records, such as non-VA clinical records, or non-clinical records, such as statements from supervisors or fellow employees, that might substantiate his claim.  

3.  Schedule the Veteran for a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of the Veteran's service-connected PTSD.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  This notice must be documented in the claims file.

4.  Provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of the Veteran's service-connected PTSD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination will include deciding his claim based on the evidence of record.  If the Veteran fails to report for this VA examination, he will not be afforded another VA examination in connection with appeal.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


